NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                                                  Electronically Filed
                                                  Intermediate Court of Appeals
                                                  CAAP-XX-XXXXXXX
                                                  24-JUN-2021
                                                  08:11 AM
                                                  Dkt. 52 SO




                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS
                        OF THE STATE OF HAWAI#I


                  JASON SCUTT, Plaintiff-Appellant,
                                  v.
          KELLY DORRIS aka BEATRIZ NUNEZ, Defendant-Appellee


         APPEAL FROM THE DISTRICT COURT OF THE SECOND CIRCUIT
                      (CASE NO. 2DRC-XX-XXXXXXX)


                    SUMMARY DISPOSITION ORDER
  (By:  Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)
          Self-represented Plaintiff-Appellant Jason Scutt
(Scutt), appeals from the November 25, 2020 Order Dismissing
Without Prejudice entered by the District Court of the Second
Circuit, Wailuku Division (District Court).1
          We first note that Scutt's opening brief does not
comply with Rule 28 of the Hawai#i Rules of Appellate Procedure
(HRAP). Nevertheless, to promote access to justice, the Hawai#i
Supreme Court instructs that pleadings prepared by self-
represented litigants should be interpreted liberally, and self-
represented litigants should not be automatically foreclosed from


     1
            The Honorable Kirstin M. Hamman presided.
   NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appellate review because they fail to comply with court rules.
Erum v. Llego, 147 Hawai#i 368, 380-81, 465 P.3d 815, 827-28
(2020). Accordingly, we address Scutt's appeal on the merits to
the extent feasible and practicable.
          Upon careful review of the record, and for the reasons
explained below, we affirm.
          On June 25, 2020, Scutt filed a civil complaint in the
District Court against Defendant-Appellee Kelly Dorris, also
known as Beatriz Nunez (Nunez).2
          Nunez was served on Tuesday, July 7, 2020. The return
of service was filed in the District Court on July 16, 2020.
Scutt was electronically notified of the filing of the return of
service.
          Pursuant to the information stated in the summons, the
return date was Monday, July 20, 2020.3 However, the District
Court's minutes indicate: Scutt was not present; Nunez was not
present; and the case was dismissed without prejudice.4
          Scutt's Notice of Appeal was filed on July 21, 2020.
On October 21, 2020, we temporarily remanded the case to the
District Court for entry of a written order as required by Hawaii


      2
            The original complaint named Defendant as "B. Nunez." On July 8,
2020, Scutt filed a Supplemental Memorandum updating Defendant's full name as
"KELLY DORRIS AKA 'BEATRICE NUNEZ.'" (Capitalization in original).
      3
            Page 2 of the summons identified the Wailuku Division as the
location for the return, and the return day as "8:30 a.m. on the second Monday
following date of service, and should that Monday be a legal holiday then upon
the next Monday." (Bolding in original).
      4
            Scutt did not request a transcript of court proceedings in this
appeal, contrary to HRAP Rule 10(b)(1)(A), which states in pertinent part:
                  When an appellant desires to raise any point on appeal
            that requires consideration of the oral proceedings before
            the court appealed from, the appellant shall file with the
            appellate clerk, within 10 days after filing the notice of
            appeal, a request or requests to prepare a reporter's
            transcript of such parts of the proceedings as the appellant
            deems necessary that are not already on file in the appeal.

As no transcript is available, we have reviewed the District Court's minutes.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Revised Statutes (HRS) § 641-1(a) (2016), pursuant to Waikiki v.
Ho#omaka Vill. Ass'n of Apartment Owners, 140 Hawai#i 197, 204,
398 P.3d 786, 793 (2017). The Order Dismissing Without Prejudice
was entered by the District Court on November 25, 2020. Scutt's
notice of appeal is deemed to have been filed at that time. HRAP
Rule 4(a)(2).
           Scutt's opening brief presents no argument about why
the District Court's dismissal without prejudice was improper.
The District Court had inherent power to dismiss the case for
want of prosecution. See Compass Dev., Inc. v. Blevins, 10 Haw.
App. 388, 393, 876 P.2d 1335, 1338 (1994); HRS § 604-7(e) (2016).
           Therefore, IT IS HEREBY ORDERED that the Order
Dismissing Without Prejudice, filed on November 25, 2020, in the
District Court of the Second Circuit, Wailuku Division, is
affirmed.
           DATED: Honolulu, Hawai#i, June 24, 2021.


On the brief:                         /s/ Katherine G. Leonard
                                      Presiding Judge
Jason Scutt,
Plaintiff-Appellant                   /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  3